Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dun-kin, J.), rendered May 29, 1987, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, the People did not fail,- as a matter of law, to disprove the defense of justification. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), the record establishes that the defense of justification was disproved beyond a reasonable doubt (see, People v Reed, 40 NY2d 204). Thompson, J. P., Brown, Lawrence and Balletta, JJ., concur.